                       Case 18-00410   Doc 28     Filed 02/12/19    Page 1 of 4




                          THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MARYLAND
                                  (GREENBELT DIVISION)

In re:
                                                      *
BAUSERMAN SERVICE, INC.                                       Case No. 18-24054-TJC
                                                      *       Chapter 11

          Debtor.                                     *

*         *      *        *     *      *      *       *

BAUSERMAN SERVICE, INC.                               *       Adv. No. 18-00410

          Plaintiff,                                  *

          v.                                          *

PSM HOLDINGS, LLC                                     *

      Defendant.                          *
__________________________________________

           MOTION TO STAY ADVERSARY PROCEEDING AND
MOTION FOR PRELIMINARY INJUNCTION AND A TEMPORARY RESTRAINING
 ORDER PURSUANT TO 11 U.S.C. § 105(a) AND/OR FOR AN EXTENSION OF THE
AUTOMATIC STAY PURSUANT TO SECTION 362(a) OF THE BANKRUPTCY CODE

          Bauserman Service, Inc. (the “Debtor”), files this Motion to Stay Adversary Proceeding

and Motion for Preliminary Injunction and a Temporary Restraining Order Pursuant to 11 U.S.C.

§ 105(a) and/or for an Extension of the Automatic Stay Pursuant to Section 362(a) of the

Bankruptcy Code and, in support thereof, states as follows:

          1.     On October 29, 2018, the Debtor filed a Complaint Seeking Extension of the

Automatic Stay under 11 U.S.C. § 362(a) and for Injunctive Relief Pursuant to 11 U.S.C. §

105(a).




                                                  1
                    Case 18-00410          Doc 28      Filed 02/12/19        Page 2 of 4



        2.       Contemporaneous with the filing of the Complaint, the Debtor filed the Motion

for Preliminary Injunction and a Temporary Restraining Order Pursuant to 11 U.S.C. § 105(a)

and/or for an Extension of the Automatic Stay Pursuant to Section 362(a) of the Bankruptcy

Code (the “Motion for TRO”) [Docket No. 2].

        3.       A hearing on the Motion for TRO was held on December 19, 2018. Prior to the

conclusion of the hearing, the parties reached an agreement in principle that would resolve the

Adversary Proceeding and the Motion for TRO.

        4.       On January 25, 2019, the Debtor filed its Disclosure Statement and Plan of

Liquidation [Docket Nos. 46-47].

        5.       The Debtor’s Plan incorporates the settlement reached between the Debtor and

PSM Holdings, LLC.

        6.       If the Plan is ultimately confirmed, the Adversary Proceeding and Motion for

TRO would be moot.

        7.       On January 29, 2019, the Court issued an Order and Notice for Hearing on

Disclosure Statement [Docket No. 48].

        8.       A hearing on the Disclosure Statement is scheduled on March 13, 2019 at 10:30

a.m.1

        9.       The Debtor believes that this matter should be stayed pending consideration of the

Debtor’s Plan.

        10.      PSM Holding, LLC consents to this matter being stayed pending the outcome of

confirmation.


1
 On January 30, 2019, the Debtor filed a Motion to Reconsider the Order and Notice for Hearing on Disclosure
Statement and Request for Entry of Order Conditionally Approving Disclosure Statement and Setting Combined
Hearing.



                                                       2
                  Case 18-00410        Doc 28     Filed 02/12/19   Page 3 of 4



       WHEREFORE, Bauserman Service, Inc. respectfully requests that the Adversary

Proceeding and Motion for Preliminary Injunction and a Temporary Restraining Order be stayed

pending the outcome of confirmation of the Debtor’s Plan of Liquidation, and that the Court

grant such other and further relief as is just and appropriate.




Date: February 12, 2019                Respectfully submitted,

                                       MCNAMEE, HOSEA, JERNIGAN, KIM
                                       GREENAN & LYNCH, P.A.

                                       /s/ Steven L. Goldberg
                                       Steven L. Goldberg (Fed Bar No. 28089)
                                       James M. Greenan (Fed Bar No. 08623)
                                       6411 Ivy Lane, Suite 200
                                       Greenbelt, Maryland 20770
                                       Telephone: (301) 441-2420
                                       Facsimile: (301) 982-9450
                                       sgoldberg@mhlawyers.com
                                       jgreenan@mhlawyers.com
                                       Attorneys for Debtor




                                                  3
                Case 18-00410      Doc 28    Filed 02/12/19    Page 4 of 4




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of February, 2019, a true and correct copy
of the foregoing Motion has been furnished by electronic transmission to:

Office of the United States Trustee (Jeanne.M.Crouse@usdoj.gov)
Jeanne Crouse
6305 Ivy Lane
Suite 600
Greenbelt, Maryland 20770

Richard Costella (rcostella@milesstockbridge.com)
Miles & Stockbridge, P.C.
100 Light Street
Baltimore, Maryland 21202


                                          /s/ Steven L. Goldberg
                                          Steven L. Goldberg




                                             4
